91 F.3d 331
UNITED STATES of America, Appellant,v.Kevin C. REILLY, Defendant-Appellee.
No. 1787, Docket 95-1024.
United States Court of Appeals,Second Circuit.
July 31, 1996.

Before:  WINTER, LEVAL, and CALABRESI, Circuit Judges.
PER CURIAM:


1
On February 12, 1996, we filed an opinion in this case affirming the judgment entered in the United States District Court for the Northern District of New York (Howard G. Munson, Senior District Judge), which granted defendant Kevin C. Reilly's motion to suppress evidence.  76 F.3d 1271, affirming 875 F.Supp. 108 (N.D.N.Y.1994).  The government sought a petition for rehearing, which was denied.  Subsequent to the denial of that petition, the United States Supreme Court decided  Ornelas v. United States, --- U.S. ----, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996).  Believing that this decision justified a rehearing, the government sought permission to submit a second petition.  We granted that permission, and a second petition for rehearing was submitted on July 3, 1996.


2
We have now reviewed the issues in this case in the light of  Ornelas.   For purposes of that reconsideration, we have assumed, without deciding, that  Ornelas requires us to review the district court's finding of curtilage de novo, and specifically to give plenary reconsideration to "whether the facts of [the] case satisfy the relevant legal standard."  (Government brief in second petition for rehearing at 5.) We conclude that the outcome in the case before us is not altered by de novo review.


3
Accordingly, we affirm the judgment of the district court.